In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-417V
                                      Filed: April 19, 2017

 * * * * * * * * * * * * *                     *   *
 LAURA FRIEDEL,                                    *       UNPUBLISHED
                                                   *
                 Petitioner,                       *       Decision on Joint Stipulation;
 v.                                                *       Trigeminal Neuralgia;
                                                   *       Influenza (“Flu”) Vaccine.
 SECRETARY OF HEALTH                               *
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Edward M. Kraus, Esq., Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Sarah C. Duncan, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On April 1, 2016, Petitioner (“Ms. Friedel,” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleged
that she suffered from trigeminal neuralgia as as a result of receiving an influenza (“flu”) vaccine
vaccination on October 2, 2013. See Stipulation, filed April 19, 2017, at ¶¶ 1-4. Respondent
denied that the influenza vaccine caused petitioner to suffer from trigeminal neuralgia or any
other injury. Stipulation at ¶ 6.




        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
         Nevertheless, the parties have agreed to settle the case. On April 19, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.
Respondent agrees to issue the following payment:

        A lump sum of $250,000.00 in the form of a check payable to petitioner, Laura
        Friedel. This amount represents compensation for all damages that would be
        available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2